 In the Matter of TAYLOR FORGE & PIPE WORKSandTAYLOR FORGE:& PIPE WORKS EMPLOYEES' ASSOCIATIONCase No. B-5392.-Decided July 3, 1943Fyffe & Clarke,byMr. David R. Clarke,of Chicago, Ill., for theCompany.John LongandJoseph M. Jacobs,byMr. Joseph M. Jacobs,ofChicago, Ill., for the Association.Mr. David B. Rothstein,of Chicago, Ill., for the CIO.Mr. Vernon Ford,of Chicago, Ill., for District 50.Mr. Nathan J. Kaplan,of Chicago, Ill., for the United.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by Taylor Forge & Pipe Works Em-ployees'Association, herein called the Association, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Taylor Forge & Pipe Works, Cicero, Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Leon A. Rosell,Trial Examiner.Said hearing was held at Chicago, Illinois, on May17, 18, and 19, 1943.The Company, the Association, Local 453,United Automobile, Aircraft & Agricultural Implement Workersof America, C. I. 0., herein called the CIO, District 50, United MineWorkers of America, herein called District 50, and United Brother-hood of Welders, Cutters and Helpers of America, herein called theUnited, appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :51 N. L. R. B., No. 14.48 TAYLOR FORGE & PIPE' WORKSFINDINGS OF FACTI.THE BUSINESSOF THE COMPANY49Taylor Forge & Pipe Works is an Illinois corporation, with itsprincipal office and plant in Cicero, Illinois. .The Company isengaged in the manufacture and fabrication of steel forgings andother steel products.Of the raw materials purchased annually bythe Company, more than $1,000,000 in value is received at the Ciceroplant from points outside Illinois.Of the annual production of theCompany, more than $1,000,000 in value is shipped from the Ciceroplant to points outside Illinois.The Company does not contest thejurisdiction of the Board, and we find that the Company is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDTaylor Forge & Pipe Works Employees' Association is an unaffili-ated labor organization admitting to membership employees of theCompany.Local 453, United Automobile, Aircraft & Agricultural ImplementWorkers of America, C. I. 0., is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.District 50, United Mine Workers of America, is a labor organiza-tion admitting to membership employees of the Company.United Brotherhood of Welders, Cutters and Helpers of Americais a labor organization admitting to membership employees of theCompany.III. THE QUESTION CONCERNINGREPRESENTATIONOn February 22, 1943, the Association requested recognition oftheCompany as bargaining representative of the Company's productionand maintenance employees in a plant-wide unit.The Company ex-pressed doubt that the Association represented a majority of such em-ployees and refused recognition.On March 8, 1943, the United re-quested recognition as bargaining representative of certain of theCompany's employees engaged in welding operations. The Companydenied the appropriateness of the unit sought by the United and re-fused recognition.Neither the C. I. O. nor District 50 has requestedrecognition of the Company but at the hearing the Company clearlyindicated its unwillingness to accord recognition to eitherorganiza-tion.A statement of theRegionalDirector, introduced into evidence atthe hearing, indicates the membership of the contending unions in 50DECISION'S OF' NATIONAL LABOR RELATIONS BOARDthe units they claim to be appropriate.According to the statementand the testimony at the hearing, the membership of the unions isdistributed among the various units and departments as follows :Numberof em-ployeesAssoci-UnitedDistrictCIOon coinsation rep-rep-50 rep-rep-ofpayrollresentsresentsresentsresentsApr 17,1943nt-wide unit excluding guards, welders, shippingepartment employees, stock department em-loyees, sales department employees, laboratorymployees, tool and diemakers, supervisory em-oyees, and executives of the Company1,788(1)(2)59711-timewelders, cutters, and apprentices, De-rtments A-2 and A-3-----------------------------112868911ve-men and helpers employed in Department-3------------------------------- ---------------63500nt-protection guards----------------___3933(2)(2)0Aping department employees__3215(2)01k department employees________________________11159(1)10Pladpe]PFu]paMeAPlaShiStec1Over 50 percent.2No claim.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATEUNIT; THE DETERMINATIONOF REPRESENTATIVESThe Association requests a unit embracing all production and main-tenance employees of the Company including packing-room rem-ployees, shipping-room employees and stock-room employees, but ex-cluding office and clerical employees, salesmen, laboratory employees,supervisory employees, foremen, and executives of the Company.The Association intends that all employees engaged in welding opera-tions be included.The Company and District 50 agree that theabove unit is appropriate.Since 1937 the Association has dealt with the Company as therepresentative of the employees in the unit it claims.From time totime the Company, as a result of bargaining conferences with theAssociation, has published statements of policy governing wages,hours, and conditions of employment.The last such statement waspublished in May 1941.Neither the Association nor the Companyrely upon the statement as constituting a contract in bar of this pro-ceeding but both urge that the only collective bargaining in the his-tory of the Company is that which occurred between them and, sincethis bargaining was on the basis of a plant-wide unit, such unit hasbecome established by tradition and use as the appropriate unit for TAYLOR FORGE &PIPE WORKS51the purposes of collective bargaining.Although, as stated above,the negotiations between the Association and the Company have beenon a plant-wide basis, they have not resulted in a collective bargain-ing contract and thus have not established such relations as wouldpersuade the Board to find that a smaller unit is not appropriate.'The C. I. 0. asserts that employees in the shipping-room and stockdepartment are distinguishable on grounds of function from produc-tion and maintenance employees and should be excluded from theplant-wide unit.The evidence in respect to the duties of these em-ployees is largely undisputed and it appears that their work is closelyand intimately integrated with the production work of the plant asa whole.Shipping-rooms are located throughout the plant and ap-proximately 65 percent of the product is routed directly from the pro-duction line to the shipping-rooms. In respect to one item, orificeflanges, shipping-room employees perform a portion of the assem-bling work.The Company has two stock departments in the plantwhere products are stored for future shipment or further processing.Much of the stock is scattered throughout the plant and the stock-department employees have close physical contact with productionemployees.The work performed in these departments is chieflymanual ; the employees are hourly paid; and their earnings are com-,parable to those of similarly skilled workers in the production de-partments.We find no reason to exclude shipping-room and stock-department employees from a plant-wide unit.The United requests a unit of all full-time manual welders, cut-ters,welder apprentices, and welder helpers, employed by the Com-pany, who manually operate electric-arc, thermit, and oxy-acetylenecutting torches and welding machines, excluding operators of auto-matic welding or cutting machines, those employees who performpart-time welding and cutting operations in the production process,and supervisory employees.According to the various definitionsoffered at the hearing, the Company employs from 112 to 500 em-ployees engaged in welding operations.Most of these, however, donot possess the skills or perform the work of those within the pur-view of the unit requested by the United. The operations of theplant are departmentalized, although most departments are not physi-cally separated, and department A-3 is the manual welding depart-ment.Approximately 110 employees work in this department, 104of whom are designated as welders, cutters, or apprentices.We shallhereafter refer to such employees as welders.The remaining 6 arehelpers,move-men or sweepers. In department A-2, 8 additionalwelders are employed whose work appears to be the same as that ofSeeMatterof Gene,al Petroleum Corporation of California,39 N. L.R B 1180.540512-44-vol 51-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose in department A-3.Both departments are under the super-intendence of a welding engineer; most, if not all, the manual weld-ing done in the plant is performed by these employees; and only thewelders in these departments receive training in the Company's weld-ing school.As indicated above, many employees are engaged inwelding operations but none outside the named departments worksexclusively with manual welding equipment and none attains as highan hourly wage.When the foreman in department A-3 receives arequest for a welder from a production department, he designates awelder to report to that department.The welder performs the taskto which he is assigned, perhaps at one of the welding stations lo-cated throughout the plant, and then reports to department A-3 forfurther assignment.From this it is clear that welders are a com-pact, readily identifiable group; and the practice of the Company incentralizing their supervision emphasizes their homogeneity.The 6 move-men, helpers, or sweepers in department A-3 areclaimed by the United to be welder helpers.The record does notsubstantiate this claim.It is true that these employees move equip-ment to a position for welding and on occasion act as helpers butthey appear to be more accurately defined as general utility men ofno substantial skill and they work interchangeably with other move-men in the plant. Since the United is seeking a skilled craft unit,we find that the move-men named do not- qualify by skill or functionas a part of that unit.Upon the basis of the entire record in this proceeding, we are ofthe opinon that welders may appropriately constitute a separatebargaining unit, as contended by the United, or form a part of aplant-wide unit as contended by the Association, the CIO, and Dis-trict 50.We shall direct that separate elections be held among the Com-pany's employees in the following groups: (1) all production andmaintenance employees, including shipping-room employees, stock-department employees, packing-room employees, tool and die makers.and move-men, helpers, and sweepers in Department A-3, but ex-cluding all full-time manual welders, cutters, and apprentices in de-partments A-2 and A-3, salesmen, laboratory employees, office andclerical employees, executives of the Company, all supervisory em-ployeeswith authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, and plant-protection guards, -to determinewhether they desire to be represented by the Association, the CIO,District 50, or by none for the purposes of collective bargaining;(2) all full-time manual welders, cutters, and apprentices in depart-ments A-2 and A-3, excluding move-men, sweepers, and helpers, the TAYLOR FORGE & PIPE WORKS53foremen and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, to de-termine whether they desire to be represented by the Association,the CIO, District 50, the United, or by none of the said labor organi-zations for the purposes of collective bargaining.Upon the results of these elections will depend in part our findingas to the appropriate unit or units. If a majority of'the employeesin each of the aforesaid voting groups selects the some organization,the two voting groups will together constitute a single appropriateunit.If the majority in either group selects a representative notselected by the other group, each will constitute a separate appro-priate unit.Those eligible to vote in the elections which we shall direct, shallbe all employees of the Company described in groups (1) and (2),above, who were employed during the pay-roll period immediatelypreceding the date of the Direction of Elections herein, subject tothe limitations and additions set forth therein.The Company einploys 39 plant-protection guards who are claimedby the Association to be within the plant-wide unit.The guards arearmed, uniformed, and under the supervision of the military authori-ties.Since it is the settled policy of the Board that such employeesbe represented in a separate unit,2 and since none of the parties objectsto such a unit,3 we find that the plant-protection guards employed bythe Company at its Cicero plant, excluding the chief guard, the assist-ant chief guard, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action; constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.We shall direct that the 'question concerning representation whichhas arisen in respect to employees in the guard unit be resolved by anelection by secret ballot among such employees who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.Since the CIO has made no showing ofmembership among the plant-protection guards and since District t0and the United claim no interest in that unit, we shall accord theAssociation alone a place on the ballot.SeeMatter of Chrysler Corporation, Highland Park Plant,44 N. L R. B 881.8 At the hearing, District 50 objected to the oral request of the Aosceiation for a separateunit ofguards claiming that such a request must be made by formal petition.We find nomeritin this objection.SeeMatter of Westcio9 Division, General Time Instruments Cor-poration,47 N. L R. B. 418. 54DECISIONS, OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Taylor Forge &Pipe Works, Cicero, Illinois, separate elections by secret ballot shall--be conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision,of the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among allemployees of the Company who fall within the groups describedbelow who were employed during the pay-roll period immediatelypreceding the date of this Direction, including those who did notwork during such pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who `present themselves in person at the polls,but excluding those who have since quit or been discharged for cause :(1) All production and maintenance employees, including shipping-room —employees, packing-room employees, stock-department em-ployees, tool and die makers, and move-men, helpers, and sweepers indepartment A-3, but excluding all ful-time manual welders, cutters,and apprentices in departments A-2 and A-3, salesmen, laboratory em-ployees, office and clerical employees, executives of the Company, allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, and plant-protection guards, todetermine whether they desire to be represented by Taylor Forge &Pipe Works Employees' Association, or by Local 4,53, United Automo-bile, Aircraft & Agricultural Implement Workers of America, C. I. 0.,or by District 50, United Mine Workers of America, for the purposesof collective bargaining, or by none;(2) All full-time manual welders, cutters, and apprentices in depart-ments A-2 and A-3, excluding move-men, sweepers and helpers, theforemen, and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, to determinewhether they desire to be represented by Taylor Forge & FoundryWorks Employees' Association, or by Local 453, United Automobile,Aircraft & Agricultural Implement Workers of America, C. I. O. `orby District 50, United Mine Workers of America, or by United TAYLORFORGE & PIPE'WORKS55Brotherhood of Welders, Cutters and Helpers of America, for thepurposes of collective bargaining, or by none; and(3)All plant-protection guards, excluding the chief guard and theassistant chief guard, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effect.changes in the status of employees, or effectively recommend suchaction, to determine whether or not they desire to be represented byTaylor Forge & Pipe Works Employees' Association for the purposesof collective bargaining.CHAIRMAN Mrra.Is took no part in the consideration of the aboveDecision and Direction of Elections.